By the Court.
A company incorporated under Ohio laws, in 1857, constructed a turnpike1 from the city of Cincinnati to the village of Warsaw, and established a toll-gate at a point more than eighty rods distant from the city line. In December, 1869,'the city limits were legally extended, so as to include the toll-gate; but the company continued to collect tolls. In 1875, K. sued out an injunction, forbidding the further taking of toll at said gate, and gave a bond *145with sureties, conditioned as required by statute. The final judgment found “ the equity of the case to be with the defendant,” and dismissed the action. The company sued on the bond. The answer denied that the injunction prevented the collection of any lawful tolls.
Held: 1. Section 84, act of May 1, 1852 (S. & C., 295), made it unlawful “ to keep up ” the toll-gate, or collect tolls thereat, after the city line included it. Section 600 of the act of May 7, 1869 (66 Ohio L., 251) did .not repeal, or modify, said section 34.
2. Notwithstanding the judgment in the injunction suit, the company cannot recover, as damages, tolls that it could not lawfully have collected if the injunction had not been granted.

Judgment affirmed.